B2100A (Form 2100A) (12/15)                                                                                       BL9702754




                                 UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON, SEATTLE DIVISION

In re MICHAEL ALAN CADDEN                                                   Case No. 18-11362-TWD
       SINEAD ANNE CADDEN


                                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.

                           Afni, Inc.                                                               State Farm Bank
                        Name of Transferee                                                         Name of Transferor


Name and Address where notices to transferee should be
sent:                                                                    Court Claim # (if known):            9
         Afni, Inc.                                                      Amount of Claim:          $4,359.72
         c/o Becket & Lee LLP
         PO Box 3001                                                     Date Claim Filed:         5/21/2018
         Malvern, PA 19355-0701



Email: proofofclaim@becket-lee.com                                       Email: proofofclaim@becket-lee.com
Phone: 610-228-2570                                                      Phone: 610-228-2570
Last Four Digits of Acct #:    2289                                      Last Four Digits of Acct #:    2289
Last Four of Alternate Acct #:                                           Last Four of Alternate Acct #:

Name and Address where transferee payments should be
sent (if different from above):




Email:     payments@becket-lee.com
Phone:
Last Four Digits of Acct #:
Last Four of Alternate Acct #:
I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
knowledge and belief.

By: /s/ Larry Butler                                                       Date:    3/4/2021

      Larry Butler, Claims Administrator
      Becket & Lee LLP

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
           Case 18-11362-TWD                 Doc 65        Filed 03/04/21           Ent. 03/04/21 04:33:35               Pg. 1 of 1
